UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4234
DORY MICHAEL EPPS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
             Robert G. Doumar, Senior District Judge.
                            (CR-02-85)

                      Submitted: August 29, 2003

                      Decided: September 26, 2003

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James O. Broccoletti, ZOBY & BROCCOLETTI, P.C., Norfolk, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney,
Michael C. Moore, Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. EPPS
                               OPINION

PER CURIAM:

   Dory Michael Epps appeals his conviction and sentence following
a jury trial for possession of a firearm in furtherance of a drug traf-
ficking crime, in violation of 18 U.S.C. § 924(c) (2000). He was sen-
tenced for this and other crimes to a total of 438 months’
imprisonment, five years of supervised release, and a $500 special
assessment. After both parties filed formal briefs, Epps filed a subse-
quent motion to file a pro se supplemental brief. We grant this
motion. However, finding no error, we affirm.

   Epps first argues that the district court erred by allowing expert tes-
timony regarding narcotics trafficking generally and the relation of
firearms thereto. We review the admission of expert testimony for
abuse of discretion. See General Elec. Co. v. Joiner, 522 U.S. 136,
139 (1997); United States v. Powers, 59 F.3d 1460, 1470-71 (4th Cir.
1995). An expert’s testimony is admissible if it "rests on a reliable
foundation and is relevant," Kumho Tire Co., Ltd. v. Carmichael, 526
U.S. 137, 141 (1999) (internal quotation marks and citations omitted),
and falls outside the common knowledge of the jury. See Daubert v.
Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592 (1993);
United States v. Dorsey, 45 F.3d 809, 814-15 (4th Cir. 1995); Fed. R.
Evid. 702.

   Here, we find that the expert’s extensive training and experience
provided a reliable basis for his testimony. Moreover, we have repeat-
edly upheld the admission of expert testimony from law enforcement
officers, especially about the methods of drug dealers. See United
States v. Hopkins, 310 F.3d 145, 151 (4th Cir. 2002); United States
v. Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994). One of the issues
before the jury in this case was whether Epps’s possession of the fire-
arm was intended to further a drug trafficking crime. Thus, the
expert’s testimony regarding the use of firearms in relation to drug
trafficking was certainly relevant. Moreover, contrary to Epps’s con-
tention, we find that it aided the jury in an area outside of their com-
mon knowledge by dispelling potential misconceptions they might
have about the role of firearms in narcotics trafficking, as well as
informing them with specificity how a particular type of weapon and
                         UNITED STATES v. EPPS                         3
holster would aid a drug trafficker in the protection of his person, nar-
cotics, and profits.

   We further find that Epps’s argument that the expert’s testimony
served to supplant the jury’s exercise of common sense is baseless.
Here, the expert did not make any conclusive statements regarding a
fact in issue. Instead, he merely testified to common practices
employed in drug trafficking generally and with regard to firearms.

   Epps also argues that there is insufficient evidence to support his
conviction under § 924(c) in October or November 2001. We dis-
agree. In determining whether sufficient evidence supports a convic-
tion, the appropriate inquiry is whether, taking the evidence in the
light most favorable to the government, any reasonable trier of fact
could have found the defendant guilty beyond a reasonable doubt. See
Glasser v. United States, 315 U.S. 60, 80 (1942). We "must consider
circumstantial as well as direct evidence, and allow the Government
the benefit of all reasonable inferences from the facts proven to those
sought to be established." United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982). The jury verdict must be upheld if there is sub-
stantial evidence to support the verdict. See id.; see also United States
v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994). A defendant challenging
the sufficiency of the evidence faces a heavy burden. See United
States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997). "[A]n appel-
late court’s reversal of a conviction on grounds of insufficiency of
evidence should be ‘confined to cases where the prosecution’s failure
is clear.’" United States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984)
(quoting Burks v. United States, 437 U.S. 1, 17 (1978)).

   First, Epps’s contention that the trade of the firearm must have
occurred simultaneously with a drug transaction simply lacks legal
support. In fact, we have held to the contrary in a case analogous to
this one. See United States v. Crump, 120 F.3d 462, 466 (4th Cir.
1997) (case prior to amendment of § 924(c) holding that defendant’s
conviction for using or carrying firearm in relation to drug trafficking
crime did not depend on previous or contemporaneous conviction of
drug trafficking crime, as long as all elements of that offense proved
beyond reasonable doubt).

  Second, we reject Epps’s contention that the evidence failed to
show that the gun "furthered" a drug trafficking crime. The evidence
4                        UNITED STATES v. EPPS
showed that Epps accepted a gun from a drug customer in exchange
for payment of a drug debt owed to Epps and as credit for further
drugs, which Epps later supplied. The Supreme Court has held that in
cases involving the barter of guns for drugs, the gun plays an even
more integral part in the drug offense than in the typical case where
the firearm is used to protect or intimidate. See Smith v. United States,
508 U.S. 223, 238 (1993). Accordingly, this contention lacks merit.

   We also reject Epps’s contention that the Government failed to
prove the existence of an underlying drug trafficking crime. The
record clearly reveals that Epps regularly distributed cocaine and that
he in fact supplied cocaine to a customer in exchange for a firearm.

   In his supplemental brief, Epps raises several claims under
Apprendi v. New Jersey, 530 U.S. 466 (2000). However, because he
raises these claims for the first time on appeal and fails to demonstrate
exceptional circumstances, we have reviewed them only for plain
error, and have found none. See United States v. Olano, 507 U.S. 725,
732-34 (1993).

   We therefore find that the district court did not abuse its discretion
by allowing expert testimony regarding firearms and narcotics traf-
ficking, and we find that sufficient evidence supports Epps’s convic-
tion under § 924(c) for possession of a firearm in furtherance of a
drug trafficking crime. Accordingly, we affirm Epps’s conviction and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED